IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA16-960

                               Filed: 1 August 2017

Henderson County, No. 14 SP 187

IN RE: Foreclosure of Real Property under Deed of Trust from Melvin R. Clayton
and Jackie B. Clayton, in the original amount of $165,000.00 and dated June 13,
2008 and recorded on June 18, 2008 in Book 2083 at Page 506, Henderson County
Registry

Trustee Services of Carolina, LLC, Substitute Trustee



        Appeal by respondent from order entered 17 March 2016 by Judge William H.

Coward in Henderson County Superior Court. Heard in the Court of Appeals 5 April

2017.


        Womble Carlyle Sandridge & Rice, LLP, by B. Chad Ewing, for petitioner-
        appellee.

        Pisgah Legal Services, by William J. Whalen; and Adams, Hendon, Carson,
        Crow & Saenger, P.A., by Matthew S. Roberson, for respondent-appellant.


        ELMORE, Judge.


        Ms. Jackie B. Clayton (respondent), a widowed spouse of a homeowner who

entered into a reverse-mortgage agreement with Wells Fargo (petitioner), appeals an

order authorizing Wells Fargo to foreclose under a power-of-sale provision contained

within the deed of trust on the property that secured her late husband’s promissory

note. The deed of trust and the note contained provisions empowering Wells Fargo

to accelerate the maturity of the note’s debt upon a borrower’s death, provided the
                                     IN RE CLAYTON

                                    Opinion of the Court



property did not remain the principal residence of a “surviving borrower,” and to

exercise its contractual foreclosure right in the event of default in payment. Although

respondent was not listed as a borrower to the promissory note her husband executed,

she and her husband both signed the deed of trust securing the note as a “borrower.”

      After respondent’s husband’s death, Wells Fargo accelerated the maturity of

the note, and then sought to foreclose on the property due to default in payment by

initiating the instant nonjudicial foreclosure proceeding. The clerk of superior court

dismissed the case on the basis that Wells Fargo had no right to foreclose because

respondent signed as a borrower to the deed of trust, and the property remained her

principal residence. Wells Fargo appealed to the superior court, which concluded that

respondent’s husband “was the only borrower for this loan per the terms of the Note

and Deed of Trust” and thus entered an order authorizing foreclosure. Respondent

appealed this order.

      On appeal, respondent argues the superior court erred by authorizing

foreclosure because (1) Wells Fargo never formally proffered any evidence at the

hearing from which its order arose, thereby rendering the order void for want of

competent evidence; and (2) Wells Fargo had no right under the deed of trust to

accelerate the maturity of the note, and thus no right to foreclose due to any resulting

default, since respondent signed the deed of trust as a borrower, and the property

remained her principal residence.



                                           -2-
                                    IN RE CLAYTON

                                   Opinion of the Court



      Because evidentiary rules are relaxed in nonjudicial power-of-sale foreclosure

proceedings, we hold Wells Fargo’s binder of relevant documents it supplied during

the hearing, in conjunction with the parties’ stipulations, provided sufficient

competent evidence to support the superior court’s foreclosure order. Additionally,

although respondent signed the deed of trust as a borrower, a proper interpretation

of its terms and her husband’s simultaneously executed note and loan agreement, in

conjunction with respondent’s statutory ineligibility to qualify as a reverse-mortgage

borrower, excludes respondent as a “surviving borrower” as contemplated by the deed

of trust’s acceleration provision. We thus hold the superior court properly authorized

the foreclosure sale of the property and affirm its order.

                                   I. Background

      On 13 June 2008, respondent’s husband, Melvin Clayton, executed a home

equity conversion note (Note), commonly known as a reverse mortgage, with Wells

Fargo in the principal amount of $110,000.00, and up to a maximum amount of

$165,000.00. That same day, to secure Melvin’s obligation to Wells Fargo under the

Note, Melvin and respondent executed an adjustable rate home equity conversion

deed of trust (Deed of Trust), which was recorded with the Henderson County

Register of Deeds on 18 June 2008.          The Note and Deed of Trust contained

acceleration provisions empowering Wells Fargo to demand immediate payment of

the debt under the Note when “[a] Borrower dies and the Property is not the principal



                                          -3-
                                    IN RE CLAYTON

                                   Opinion of the Court



residence of at least one surviving Borrower.” Although respondent was not old

enough to qualify as a reverse-mortgage borrower and was thus not a party to the

Note, respondent signed the Deed of Trust as a borrower. After Mr. Clayton’s death

on 6 December 2013, Wells Fargo accelerated the maturity of the debt, and

respondent continued to live on the property.

      On 30 April 2014, Trustee Services of Carolina, LLC, acting as substitute

trustee under the Deed of Trust, initiated this nonjudicial foreclosure proceeding

pursuant to N.C. Gen. Stat. § 45-21.16(d) based on the power-of-sale provision in the

Deed of Trust due to failure to make payments under the Note. After a 9 June 2015

hearing before the Clerk of Henderson County Superior Court, the clerk dismissed

the power-of-sale foreclosure proceeding, concluding that Wells Fargo failed to prove

it had a right to foreclose under the terms of the Deed of Trust because respondent

signed the instrument as a borrower and the property remained her principle

residence, thereby prohibiting Wells Fargo from accelerating the maturity of the

Note. Wells Fargo appealed to superior court. After a 13 July 2015 hearing, the

superior court entered an order on 17 March 2016 authorizing the foreclosure sale.

The superior court concluded that Melvin was the sole borrower under the Note and

the Deed of Trust, thereby permitting Wells Fargo to accelerate the debt, and that

the power-of-sale provision of the Deed of Trust gave Wells Fargo the right to foreclose

on the property upon default of payment on the Note. Respondent appeals.



                                          -4-
                                   IN RE CLAYTON

                                  Opinion of the Court



                                    II. Analysis

      On appeal, respondent contends the superior court erred by authorizing the

nonjudicial foreclosure under power of sale because (1) Wells Fargo never presented

evidence at the de novo hearing before the superior court, thereby rendering the order

void for want of competent evidence; and (2) Wells Fargo had no right to foreclose

under the Deed of Trust because its terms prohibited the acceleration of the maturity

of the Note so long as the property remained respondent’s principal residence. We

disagree.

A. Standard of Review

             When an appellate court reviews the decision of a trial
             court sitting without a jury, findings of fact have the force
             and effect of a verdict by a jury and are conclusive on
             appeal if there is evidence to support them, even though
             the evidence might sustain a finding to the contrary.
             Conclusions of law drawn by the trial court from its
             findings of fact are reviewable de novo on appeal.

In re Bass, 366 N.C. 464, 467, 738 S.E.2d 173, 175 (2013) (citations and quotation

marks omitted).

B. Sufficiency of Evidence

      As an initial matter, we reject respondent’s contention that the superior court’s

order should be reversed because Wells Fargo never formally proffered the Deed of

Trust and the Note or any other relevant documents into evidence at the hearing.




                                         -5-
                                     IN RE CLAYTON

                                    Opinion of the Court



      N.C. Gen. Stat. § 45-21.16(d) (2015) requires that before a clerk of superior

court may authorize a nonjudicial power-of-sale foreclosure, the creditor must

establish the following six findings:

             (i) a valid debt, (ii) default, (iii) the right to foreclose, (iv)
             notice, and (v) “home loan” classification and applicable
             pre-foreclosure notice, and (vi) that the sale is not barred
             by the debtor’s military service.

In re Lucks, ___ N.C. ___, ___, 794 S.E.2d 501, 505 (2016) (interpreting N.C. Gen.

Stat. § 45-21.16(d)). “If the clerk’s order is appealed to superior court, that court’s de

novo hearing is limited to making a determination on the same issues as the clerk of

court.” In re David A. Simpson, P.C., 211 N.C. App. 483, 487, 711 S.E.2d 165, 169

(2011).

      Because “[n]on-judicial foreclosure by power of sale arises under contract and

is not a judicial proceeding,” In re Lucks, ___ N.C. at ___, 794 S.E.2d at 504 (citing In

re Foreclosure of Michael Weinman Assocs. Gen. P’ship, 333 N.C. 221, 227, 424 S.E.2d
385, 388 (1993)), “the evidentiary requirements under non-judicial foreclosure

proceedings are relaxed,” id. at ___, 794 S.E.2d at 507. Significantly here, “[t]he

evidentiary rules are the same when the trial court conducts a de novo hearing on an

appeal from the clerk’s decision.” Id. at ___, 794 S.E.2d at 505. In the context of a

superior court’s de novo hearing on nonjudicial foreclosure under power of sale, “ ‘[t]he

competency, admissibility, and sufficiency of the evidence is a matter for the [trial]




                                           -6-
                                     IN RE CLAYTON

                                   Opinion of the Court



court to determine.’ ” Id. at ___, 794 S.E.2d at 506 (quoting Queen City Coach Co. v.

Lee, 218 N.C. 320, 323, 11 S.E.2d 341, 343 (1940)).

      Here, the transcript of the superior court hearing reveals that Wells Fargo gave

the judge a binder of the documents it provided to the clerk at the prior hearing,

which contained, inter alia, the Note and Deed of Trust, and the parties referred to

these documents throughout the proceeding.          Because the evidentiary rules are

relaxed in power-of-sale foreclosure proceedings, the superior court was permitted to

accept this binder of documents as competent evidence to consider whether Wells

Fargo satisfied its burden of proving the six statutorily required findings, despite

Wells Fargo never formally introducing or admitting these documents into evidence.

      Additionally, the transcript reveals that the parties stipulated to the existence

of five of the six statutorily required findings: a debt that Wells Fargo held, a default,

and notice, see N.C. Gen. Stat. § 45-21.16(d)(i)–(iii), and that two of the three

remaining subsections were inapplicable because this was a reverse mortgage and

neither party served in the military, see id. § 45-21.16(d)(v)–(vi). “[S]tipulations are

judicial admissions and are therefore binding in every sense, . . . relieving the other

party of the necessity of producing evidence to establish an admitted fact.” Thomas

v. Poole, 54 N.C. App. 239, 241, 282 S.E.2d 515, 517 (1981). The superior court thus

had authority to find the existence of those five stipulated criteria based upon the

parties’ stipulations alone. See, e.g., In re Burgess, 47 N.C. App. 599, 603–04, 267



                                          -7-
                                    IN RE CLAYTON

                                  Opinion of the Court



S.E.2d 915, 918 (“The parties’ stipulations that Gastonia is the owner and holder of a

duly executed note and deed of trust and that there was some amount outstanding

on that debt amply supports the court’s finding under G.S. 45-21.16(d)(i).”), appeal

dismissed, 301 N.C. 90 (1980). Indeed, as respondent concedes in her brief, “the only

issue in contention between the parties [was] whether . . . Wells Fargo was entitled

to foreclose under the terms of the . . . Deed of Trust, as required under N.C. Gen.

Stat. § 45-21.16(d)(iii).”

       Accordingly, based on the binder of relevant documents and the parties’

stipulations, the court was supplied evidence from which it could determine whether

Wells Fargo proved the existence of the six statutorily required criteria before

authorizing the nonjudicial power-of-sale foreclosure. We thus reject respondent’s

challenge.

C. Right to Foreclose under Deed of Trust

       Respondent’s main contention is that the superior court erred by authorizing

the nonjudicial foreclosure under power of sale because Wells Fargo failed to prove it

had a right to foreclose under the Deed of Trust as required by N.C. Gen. Stat. § 45-

21.16(d)(iii) (requiring proof of a right to foreclose under security instrument). We

disagree.

       “The right to foreclose exists ‘if there is competent evidence that the terms of

the deed of trust permit the exercise of the power of sale under the circumstances of



                                         -8-
                                   IN RE CLAYTON

                                  Opinion of the Court



the particular case.’ ” In re Michael Weinman Assocs. Gen. P’ship, 103 N.C. App. 756,

759, 407 S.E.2d 288, 290 (1991) (quoting In re Burgess, 47 N.C. App. at 603, 267

S.E.2d at 918), aff’d, 333 N.C. 221, 424 S.E.2d 385 (1993). Here, the Deed of Trust

contained the following power-of-sale foreclosure provision:

             Foreclosure Procedure. If Lender requires immediate
             payment in full under Paragraph 9, Lender may invoke the
             power of sale and any other remedies permitted by
             applicable law.

Paragraph 9 contains the challenged acceleration provision and empowered Wells

Fargo to accelerate the maturity of the Note and demand payment in full if “[a]

Borrower dies and the Property is not the principal residence of at least one surviving

Borrower.”

      Based on this acceleration provision, respondent contends that although she

was not a borrower to the Note, because she signed the Deed of Trust as a borrower,

she is a “surviving [b]orrower.” Thus, Wells Fargo was barred from accelerating the

debt and, consequently, foreclosing on the property so long as it remained her

principal residence. Wells Fargo concedes that both Melvin and respondent signed

the Deed of Trust as a borrower but asserts that other language contained within the

Deed of Trust, as well as the Note and loan agreement simultaneously executed by

Melvin alone, in conjunction with respondent’s statutory ineligibility to be a reverse-

mortgage borrower, makes clear that respondent, a non-borrower to the reverse




                                         -9-
                                     IN RE CLAYTON

                                    Opinion of the Court



mortgage, was not intended to be a “surviving [b]orrower” as contemplated by the

acceleration provision. We agree.

      Because a power of sale is a contractual arrangement, we interpret power-of-

sale provisions of a deed of trust under ordinary rules of contract interpretation. In

re Sutton Investments, Inc., 46 N.C. App. 654, 659, 266 S.E.2d 686, 688–89, disc.

review denied, appeal dismissed, 301 N.C. 90 (1980). When interpreting contracts, “

‘all contemporaneously executed written instruments between the parties, relating to

the subject matter of the contract, are to be construed together in determining what

was undertaken.’ ” In re Hall, 210 N.C. App. 409, 416, 708 S.E.2d 174, 178–79 (2011)

(quoting Self-Help Ventures Fund v. Custom Finish, 199 N.C. App. 743, 747, 682
S.E.2d 746, 749 (2009)). “ ‘Thus, where a note and a deed of trust are executed

simultaneously and each contains references to the other, the documents are to be

considered as one instrument and are to be read and construed as such to determine

the intent of the parties.’ ” Id. at 416, 708 S.E.2d at 178–79 (quoting In re Foreclosure

of Sutton Investments, 46 N.C. App. at 659, 266 S.E.2d at 689). We review issues of

contract interpretation de novo. Price & Price Mech. of N.C., Inc. v. Milken Corp., 191
N.C. App. 177, 179, 661 S.E.2d 775, 777 (2008). Here, the Deed of Trust, the Note,

and the loan agreement underlying the Note, were given to the superior court for

consideration. Because these documents were executed simultaneously and reference

each other, we interpret these documents together to determine whether respondent



                                           - 10 -
                                   IN RE CLAYTON

                                  Opinion of the Court



was a “surviving borrower” as contemplated by the acceleration provision of the Deed

of Trust.

      Under the Note and the loan agreement, Melvin was the only contemplated

borrower to the reverse-mortgage agreement, as he alone executed these documents

and was obligated under them. The Note defined “borrower” as each person who

signed the Note, which only Melvin signed.         Under its terms, Melvin, and not

respondent, agreed to repay any advances made by Wells Fargo. The Note contained

a similar acceleration provision and empowered Wells Fargo to “require immediate

payment in full . . . if (I) A Borrower dies and the property is not the principal

residence of at least one surviving Borrower.”

      The Note references the loan agreement, which Melvin signed as the sole

borrower, and which evidences again that Melvin alone had the right to receive the

advanced funds and the obligation to repay those funds. The loan agreement defines

the Note as follows: “[T]he promissory note signed by Borrower together with this

Loan Agreement and given to Lender to evidence Borrower’s promises to repay . . .

Loan Advances by Lender.” (Emphasis added.) Additionally, the loan agreement

defines “Principal Residence” as “the dwelling where the Borrower maintains his or

her permanent place of abode.” (Emphasis added.) This indicates that the “principal

residence” contemplated by the agreement was that of a borrower to the Note, not a




                                         - 11 -
                                   IN RE CLAYTON

                                 Opinion of the Court



non-borrower to the Note. Respondent neither executed, signed, nor was identified

as a borrower to the Note or loan agreement.

      Turning to the Deed of Trust, although both Melvin and respondent signed this

security instrument as a borrower, its other provisions that reference and describe

“borrower” indicate that Melvin was the only borrower actually contemplated by the

reverse-mortgage agreement. For instance, its first paragraph provides: “Borrower

has agreed to repay to Lender amounts which Lender is obligated to advance,

including future advances, under the terms of the [loan agreement].” It provides

further that “[t]his agreement to repay is evidenced by Borrower’s Note dated the

same date as this Security Instrument.” As the sole obligor under the Note and loan

agreement, these provisions make clear that Melvin was the only “surviving

borrower” contemplated by the Deed of Trust’s acceleration provision. Additionally,

that respondent was not old enough to qualify as a reverse-mortgage borrower when

Melvin executed the reverse-mortgage agreement with Wells Fargo, see N.C. Gen.

Stat. § 53-257(2) (2015) (defining a “borrower” as one “62 years of age or older”),

further supports the interpretation that respondent was not intended to be a

“surviving borrower” under the acceleration provision.

      Accordingly, that Melvin was the only borrower under the Note and loan

agreement, that the Deed of Trust’s descriptions of “borrower” indicate that term was

intended to refer only to the obligor of the reverse-mortgage agreement, and that



                                        - 12 -
                                     IN RE CLAYTON

                                   Opinion of the Court



respondent was statutory ineligible to qualify as a reverse-mortgage borrower, yield

the inevitable conclusion that respondent was not intended to be a “surviving

borrower” as contemplated by the acceleration provision, despite her having signed

the Deed of Trust as a borrower.

      Therefore, we hold that the Deed of Trust empowered Wells Fargo to accelerate

the maturity of the Note upon Melvin’s death and, consequently, to foreclose on the

property due to default in payment.        We thus hold the superior court properly

authorized the nonjudicial foreclosure under a power of sale and affirm its order.

                                    III. Conclusion

      Although Wells Fargo never formally introduced evidence at the de novo

hearing before the superior court, its delivery of the binder it presented to the clerk,

which contained all the relevant documents it intended to use to prove its power-of-

sale foreclosure right, in conjunction with the parties’ stipulations, provided sufficient

evidence from which the superior court could properly determine whether Wells

Fargo satisfied its burden of proving the six statutorily required criteria before

authorizing the nonjudicial foreclosure sale of the property.

      Additionally, although respondent signed the Deed of Trust as a borrower,

when considering its other provisions describing “borrower” as the obligor of the Note

and loan agreement, the terms of the Note and loan agreement that Melvin alone

signed as a borrower, and respondent’s statutory ineligibility to qualify as a reverse-



                                          - 13 -
                                    IN RE CLAYTON

                                  Opinion of the Court



mortgage borrower, it is readily apparent that Melvin was the only “surviving

borrower” contemplated by the Deed of Trust’s acceleration provision. Respondent’s

signature on the Deed of Trust had no bearing on Wells Fargo’s contractual right to

accelerate the debt upon Melvin’s death and to foreclose upon default of payment

under the terms of the contract it executed with Melvin. Accordingly, we hold the

trial court properly authorized the foreclosure sale and affirm its order.

      AFFIRMED.

      Judges INMAN and BERGER concur.




                                         - 14 -